Citation Nr: 0611090	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

What evaluation is warranted from May 8, 2001, for diabetes 
mellitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection 
for diabetes mellitus and assigned a 20 percent rating, 
effective from July 9, 2001.  The veteran appealed.  In a 
February 2003 rating decision, the RO changed the effective 
date for the 20 percent rating for diabetes mellitus to May 
8, 2001.  

Following the matter being remanded by the Board in July 
2004, the RO in an October 2005 supplemental statement of the 
case (SSOC) continued the 20 percent rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to this appeal.  
Hence, the Board has styled this rating question accordingly.


FINDING OF FACT

From May 8, 2001, the veteran's diabetes mellitus disorder is 
not shown to have required insulin use, a restricted diet, 
and the regulation of activities not already otherwise 
compensated.


CONCLUSION OF LAW

From May 8, 2001, a rating in excess of 20 percent for the 
veteran's diabetes mellitus is not shown to be warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.14, 4.119, Diagnostic Code (Code) 7913 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a).  
Written notice provided in the October 2005 supplemental 
statement of the case, amongst other documents, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  The latter 
failure is, however, harmless because the preponderance of 
the evidence is against the appellant's claim for an 
increased rating, and any questions as to the appropriate 
effective date to be assigned are moot.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
December 2004 letter together with the October 2005 
supplemental statement of the case instructed the appellant 
what he needed to show to secure an increased rating for 
diabetes mellitus, as well as his duty to submit all 
pertinent evidence in his possession.  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant was provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Therefore, the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A.  In 
this case, the veteran's service medical records are on file, 
and VA treatment records have been associated with the claims 
file.  All available identified private treatment records 
have been obtained, and there is no indication that any 
pertinent evidence was not received.  The claimant had VA 
examinations (diabetes mellitus and ophthalmologic) in 
December 2004.  

In light of the foregoing the Board finds that VA has 
complied with the requirements of 38 U.S.C.A. §§ 5103, 5103A.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson.

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider what 
rating is warranted throughout that period.

Under the VA Rating Schedule, diabetes mellitus is rated 
under Diagnostic Code 7913, which provides for a 20 percent 
rating if the condition requires insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  The next 
higher rating, 40 percent, is warranted for diabetes mellitus 
requiring insulin, a restricted diet, and (emphasis added) 
regulation of activities.  38 C.F.R. § 4.119.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Initially, the evidence shows that the appellant is receiving 
separate 40 percent evaluations for diabetic peripheral 
neuropathy for each lower extremity.  

VA medical records on file include those dated since October 
2001 show that the veteran uses insulin.  A December 2002 
outpatient record notes that the veteran underwent 
nutritional consultation, and an August 2003 outpatient 
record indicated that the veteran needed to again see a 
dietician.  An August 2003 nutrition consult report is also 
of record, showing that the veteran ate three balanced meals 
a day, but that often his portions were too large.  The 
veteran was recorded as standing 5 feet, eleven inches tall, 
and to weigh 297 pounds.  Diet restriction planning was 
noted.  

Findings of diabetes with neurological changes/manifestations 
were mentioned in VA outpatient records dated between 
December 2002 and September 2003.  An April 2004 outpatient 
treatment record includes findings reflective of obesity, 
insulin use, and Type 2 diabetes, under poor control.  The 
veteran was urged to diet, exercise, and to lose weight.

At his January 2004 hearing before the undersigned, the 
veteran testified that he used insulin and was on a 
restricted diet for treatment of his diabetes mellitus.  He 
added that his diabetes mellitus disorder, in addition to 
other health problems, such as problems with his legs and 
heart ailments, caused him essentially regulate his 
activities.  See pages 8 and 9 of transcript.  

At an April 2004 VA outpatient clinic the appellant was 
diagnosed has having type II diabetes mellitus, under poor 
control due to poor patient compliance.  The appellant was 
noted to neither be checking his blood sugar as regularly as 
required, nor taking all of his medications at the times and 
dosages instructed. 

In August 2004, the Social Security Administration informed 
VA that, after an exhaustive and comprehensive search, it was 
unable to locate the veteran's folder.  

At a December 2004 VA diabetes mellitus examination the 
veteran reported increasing his use of insulin.  The veteran 
was found to be morbidly obese, and obesity, neuropathy, and 
foot numbness limited his ability to ambulate.  The examiner 
noted that the veteran's obesity, together with his bilateral 
numbness of the feet, caused him to be unstable.  The 
examiner noted that the veteran was "trying" to be on a 
restricted diet, but he had not lost weight.  The veteran 
complained that his diabetes had restricted his ability to 
ambulate due to bilateral lower extremity neuropathy.  

Physical examination revealed that the veteran was unable to 
walk on either his toes or heels due to balance problems 
related to his morbid obesity, and lower extremity 
neuropathy.  Diabetes mellitus, type II, and significant 
lower extremity peripheral neuropathy were diagnosed.  The 
examiner opined that the veteran's co-morbidities all were 
interrelated.  The veteran's poor diabetic control had most 
likely had a significant effect on his lower extremity 
peripheral neuropathy and numbness and pain in his feet.  The 
examiner added that the veteran had to regulate his 
activities, walking less due to his numbness in his feet, and 
that, more likely than not, this had been affected by his 
poor diabetic control.  

To warrant a 40 percent rating for diabetes mellitus the 
evidence must show that requires insulin use, restricted 
diet, and regulation of activities.  The requirement for 
regulation of activities is emphasized because insulin use 
and restricted diet, of themselves, would warrant only a 20 
percent rating.  Thus, the regulation of activities due to 
diabetes alone is the distinguishing factor for the 40 
percent criteria.  

There is no competent (medical) evidence that the veteran's 
activities must be regulated solely due to diabetes mellitus.  
As noted, at a December 2004 VA examination the veteran was 
unable to walk on either his toes or heels due to balance 
problems related to his morbid obesity and lower extremity 
neuropathy.  His lower extremity peripheral neuropathy was 
described as "significant," and the examiner opined that 
while the veteran had to regulate his activities.  This 
regulation, however, was attributable to the veteran's co-
morbidities (diabetes mellitus and bilateral lower extremity 
diabetic peripheral neuropathy).  

The law provides that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

As noted above, the veteran's bilateral lower extremity 
peripheral neuropathy is separately evaluated with the 
assignment of a 40 percent rating for each leg.  This equates 
to a finding of moderately severe incomplete sciatic nerve 
paralysis.  The sciatic nerve controls active muscle movement 
below the knee.  38 C.F.R. § 4.124a.  As such, it is the 
separately service connected moderately severe peripheral 
neuropathy, and not the diabetes per se, that is restricting 
the appellant's ability to ambulate.  Peripheral neuropathy, 
however, is already being compensated by the separate 40 
percent evaluations assigned each leg under 38 C.FR. § 4.124, 
and granting additional compensation for that loss would 
violate 38 C.F.R. § 4.14.  While the veteran's obesity is 
also shown by the evidence of record to regulate his 
activities, the appellant is not service connected for 
obesity.  Therefore, as there is no competent evidence that 
diabetes mellitus alone regulates activities outside beyond 
that for which compensation is already provided, the Board 
finds that an increased evaluation is not in order.  

It is acknowledged that in announcing new rating criteria for 
endocrine disorders in 1993, see 58 Fed.Reg. 5691-93 (1993), 
VA stated that a determination whether or not diabetes is 
being adequately controlled can be made by reviewing, in 
part, whether or not activities are restricted.  Here, it is 
clear that diabetic neuropathy requires the veteran to 
restrict his activities, but the activities which are 
restricted all arise from either the appellant's nonservice 
connected obesity, or his separately service connected 
peripheral neuropathy.  Moreover, it is well to note that 
examiners have found the appellant's lack of diabetic control 
to stem from his failure to lose weight, and his poor 
compliance to strictly follow the diet, medication and blood 
sugar testing regime recommended to him.  Accordingly, the 
Board finds that a 40 percent evaluation under 38 C.F.R. § 
4.119, would violate the provisions of 38 C.F.R. § 4.14, and 
serve as an unjust enrichment. 

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus from 
May 8, 2001, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


